DETAILED ACTION
This office action is in response to the application filed on 03/27/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on March 27, 2020 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Takawale (Takewale et al., US2019/0213115A1) in view of Depizzol (Depizzol et al., US2015/0081598A1).
With respect to claims 1 and 15, Takawale discloses:
A device (i.e., Fig.3, item 300), a non-transitory computer-readable medium (i.e., Fig.3, item 330-340, “Memory”/”Storage component”) storing instruction for performing a method (i.e., Fig.1A-G), comprising: 
receiving, by a device, parameters  (i.e., “application information” – Fig.1:410) to test modifications to an application associated with a product and/or a service (i.e., Fig.4, step 410 – “Receiving application information associated with a cloud application in a cloud computing environment”; 
processing, by the device, data identifying the parameters and data identifying the application, with a machine learning model (i.e., “a first artificial intelligence (AI) model” – “a third AI model”, see Fig.4:420-440), to generate test applications (i.e., “test cases”/”test classes”) for testing corresponding modifications to the application (i.e., Fig.4, steps 420-440, “utilizing a first artificial intelligence model to generate test cases and test data based on the application information”); 
defining, by the device and based on the parameters, [test group sizes of test groups] for testing the test applications (i.e., Fig.2, item 220 – Testing platform, and item 222 – Cloud computing environment); 
receiving, by the device, from a plurality of user devices, and in near-real time, requests for accessing the application (i.e., Fig.2, item 210 – user device, items 224-1-4, “Apps”); 
[assigning, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications]; 
providing, by the device, the test applications concurrently to the corresponding sets of the plurality of user devices based on the test groups (i.e., “Execute the test classes to generate results”, see Fig.4, step 450); 
receiving, by the device, from the corresponding sets of the plurality of user devices, and in near-real time, feedback (i.e., “results” – see Fig.4:450) associated with the test applications (i.e., “Execute the test classes to generate results”, see Fig.4, step 450); and 
performing, by the device, one or more actions (i.e., “analysis”, and ”recommendations” – see Fig.4:470-480) based on the feedback associated with the test applications (i.e., Fig.4, step 470, “Providing the analysis of the results, the recommendations…”, and step 480 – “automatically causing an action to be performed based on the analysis of the results, the recommendations for the results”).  
Takawale the testing platform as addressed above, but does not explicitly disclose a testing platform for testing the test application including the test group sizes of test groups for testing the test applications and assigning, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications.
Depizzol discloses testing the test application including the test group sizes of test groups for testing the test applications and assigning, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications (i.e., Fig.5, item 514 – “mobile computers”, and also see paragraph [0083], “mobile computers 514 may include various mobile computers from various manufacturers, makes, models, or the like… test cloud 512 may be arranged to include numerous mobile computers to provide a reasonable coverage of mobile computers that may be targeted by the mobile application. For example, mobile computers 514 may include mobile computers from various manufacturers, different mobile device models from each manufacturer, mobile devices running different versions of the same operating system, or the like”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Depizzol into Takawale testing platform for including the plurality of user device in the test group size of test groups. One would have been motivated to do so to “provide a reasonable coverage of mobile computers that may be targeted by the mobile application” as suggested by Depizzol (i.e., paragraph [0083], “test cloud 512 may be arranged to include numerous mobile computers to provide a reasonable coverage of mobile computers that may be targeted by the mobile application. For example, mobile computers 514 may include mobile computers from various manufacturers, different mobile device models from each manufacturer, mobile devices running different versions of the same operating system”).

With respect to claims 2 and 16, discloses:
wherein performing the one or more actions comprises one or more of: 
providing a user interface that includes the feedback associated with the test applications (i.e., Fig.4, steps 470- provide the analysis of the results, the recommendations for the result, and the code coverage report” and also see paragraph [0111], “user interfaces”, “A user interface may include a graphical user interface, a non-graphical user interface, a text-based user interface, or the like. A user interface may provide information for display…”);  - 40 -PATENT Docket No. 20190585 
[causing one of the test applications to be permanently implemented for the plurality of user devices; or 
modifying one of the test applications based on feedback associated with the one of the test applications.]  

With respect to claims 3 and 16, Takawale discloses:
 wherein performing the one or more actions comprises one or more of: 
[discarding one of the test applications based on feedback associated with the one of the test applications; ]
providing one of the test applications to a different corresponding set of the plurality of user devices (i.e., paragraph [0093], “the test classes may include a hierarchy of testing difficulty. In such implementations, based on an amount of test cases required to construct a test class, the hierarchy of testing difficulty may include a first test class (e.g., that includes a quantity of test cases to ensure determination of whether the cloud application is operating correctly or incorrectly), a second test class (e.g., that includes the first test class and an additional quantity of test cases), a third test class (e.g., that includes the second test class and another additional quantity of test cases.”); or 
[retraining the machine learning model based on the feedback associated with the test applications.]  

With respect to claim 4, Takawale discloses:
wherein one or more of the test applications are associated with a same modification of the modifications to the application (i.e., “test cases”, “optimized test cases”, and “test classes” – Fig.4, steps 420-440. Notes: the test cases/optimized test cases/test classes associating with the same application being tested).  

With respect to claim 5, discloses:
 wherein each of the test applications are associated with a different modification of the modifications to the application (i.e., paragraph [0093], “the test classes may include a hierarchy of testing difficulty. In such implementations, based on an amount of test cases required to construct a test class, the hierarchy of testing difficulty may include a first test class (e.g., that includes a quantity of test cases to ensure determination of whether the cloud application is operating correctly or incorrectly), a second test class (e.g., that includes the first test class and an additional quantity of test cases), a third test class (e.g., that includes the second test class and another additional quantity of test cases.”).

Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takawale and Depizzol, as applied to claims 1 and 15 above, and further in view of Viswanathan (Viswanathan et al., US2021/0056007A1).
With respect to claims 6 and 17, Takawale modified by Depizzol does not explicitly disclose, however, Viswanathan further discloses:
 storing a plurality of code blocks (i.e., “a code modification for a source code”/”A code segment based on the code modification” – see Fig.3D:615-620) associated with the application, wherein processing the data identifying the parameters and the data identifying- 41 -PATENT Docket No. 20190585the application, with the machine learning model, to generate the test applications comprises:
processing the plurality of code blocks, with the machine learning model, to manipulate the plurality of code blocks for generation of the test applications for testing the corresponding modifications to the application (i.e., Fig.3D, steps 615-640- “Retrieve based on a machine learning mode, a code fixe and a test case”, “update the code segment by applying the code fix”, and “Run the teste case on the modified source code”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Viswanathan into Takawale and Depizzol. One would have been motivated to do so to identify  and apply fix to the application as suggested by Viswanathan (i.e., paragraph [0004], “update the code segment by applying the code fix”).

With respect to claim 7, Takawale discloses:
wherein the test applications include one or more of: 
a test application that modifies a user interface feature of the application (i.e., Fig.4, step 480, “automatically causing an action to be performed based on the analysis of the results, the recommendations for the results, and/or the code coverage report”), 
[a test application that modifies an order of user interfaces associated with the application, 
a test application that modifies a user interface of the application, or 
a test application that modifies an offer for the product or the service associated with the application.]  


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takawale in view of Depizzol and Yalla (Yalla et al., US10,949,337B1).
With respect to claim 8, Takawale discloses:
A device, comprising: one or more processors configured to: 
receive, by a device, parameters  (i.e., “application information” – Fig.1:410) to test modifications to an application associated with a product and/or a service (i.e., Fig.4, step 410 – “Receiving application information associated with a cloud application in a cloud computing environment”; 
process, by the device, data identifying the parameters and data identifying the application, with a machine learning model (i.e., “a first artificial intelligence (AI) model” – “a third AI model”, see Fig.4:420-440) [based on: historical parameter data identifying historical parameters to test modifications to historical applications, and- 42 -PATENT Docket No. 20190585historical data identifying the historical applications], to generate test applications (i.e., “test cases”/”test classes”) for testing corresponding modifications to the application (i.e., Fig.4, steps 420-440, “utilizing a first artificial intelligence model to generate test cases and test data based on the application information”); 
define, by the device and based on the parameters, [test group sizes of test groups] for testing the test applications (i.e., Fig.2, item 220 – Testing platform, and item 222 – Cloud computing environment); 
receive, by the device, from a plurality of user devices, and in near-real time, requests for accessing the application (i.e., Fig.2, item 210 – user device, items 224-1-4, “Apps”); 
[assign, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications]; 
provide, by the device, the test applications concurrently to the corresponding sets of the plurality of user devices based on the test groups (i.e., “Execute the test classes to generate results”, see Fig.4, step 450); 
receive, by the device, from the corresponding sets of the plurality of user devices, and in near-real time, feedback (i.e., “results” – see Fig.4:450) associated with the test applications (i.e., “Execute the test classes to generate results”, see Fig.4, step 450); and 
perform, by the device, one or more actions (i.e., “analysis”, and ”recommendations” – see Fig.4:470-480) based on the feedback associated with the test applications (i.e., Fig.4, step 470, “Providing the analysis of the results, the recommendations…”, and step 480 – “automatically causing an action to be performed based on the analysis of the results, the recommendations for the results”).  
Takawale the testing platform as addressed above, but does not explicitly disclose a testing platform for testing the test application including the test group sizes of test groups for testing the test applications and assigning, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications.
Depizzol discloses testing the test application including the test group sizes of test groups for testing the test applications and assigning, by the device and based on the test group sizes, sets of the plurality of user devices to the test groups for testing the test applications (i.e., Fig.5, item 514 – “mobile computers”, and also see paragraph [0083], “mobile computers 514 may include various mobile computers from various manufacturers, makes, models, or the like… test cloud 512 may be arranged to include numerous mobile computers to provide a reasonable coverage of mobile computers that may be targeted by the mobile application. For example, mobile computers 514 may include mobile computers from various manufacturers, different mobile device models from each manufacturer, mobile devices running different versions of the same operating system, or the like”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Depizzol into Takawale testing platform for including the plurality of user device in the test group size of test groups. One would have been motivated to do so to “provide a reasonable coverage of mobile computers that may be targeted by the mobile application” as suggested by Depizzol (i.e., paragraph [0083], “test cloud 512 may be arranged to include numerous mobile computers to provide a reasonable coverage of mobile computers that may be targeted by the mobile application. For example, mobile computers 514 may include mobile computers from various manufacturers, different mobile device models from each manufacturer, mobile devices running different versions of the same operating system”).
Takawale modified by Depizzol does not explicitly disclose wherein the machine learning model has been trained based on: historical parameter data identifying historical parameters to test modifications to historical applications, and- 42 -PATENT Docket No. 20190585historical data identifying the historical applications.
However, Yalla discloses the machine learning model has been trained based on: historical parameter data identifying historical parameters to test modifications to historical applications, and- 42 -PATENT Docket No. 20190585historical data identifying the historical applications (i.e., Fig.4, step 410 – received historical software data associated with a software development platform, steps 420 – “train a neural network model with the historical software data”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yalla into Takawale and Depizzol for the model to generate test cases. One would have been motivated to do so to generated test cases based on the historical data as suggested by Yalla (i.e., Abstract, “A device may received historical software data associated with software device…”).

With respect to claims 9 and 18, Takawale discloses:
 	wherein the one or more processors, when performing the one or more actions, are configured to: 
propose one or more additional modifications to the application based on the feedback associated with the test applications; and generate one or more new test applications based on the one or more additional modifications to the application (i.e., Fig.4, 420-440).

With respect to claim 10, discloses:
 	wherein the one or more processors, when receiving the requests for accessing the application, are configured to: 
receive the requests for accessing the application via request user interfaces (i.e., Fig.4, 410 – receive application information…)).
 With respect to claim 11, Takawale discloses:
wherein each set of the plurality of user devices is mutually exclusive of other sets of the plurality of user devices (i.e., fig.t, step 450 – execution the test classes to generate results).  

With respect to claims 12 and 19, Takawale discloses:
 wherein the one or more processors, when performing the one or more actions, are configured to: 
modify one of the test applications based on feedback associated with the one of the test applications; and provide the one of the test applications to the corresponding set of the plurality of user devices (i.e., Fig.4:480 – “Automatically cause an action…”).  


With respect to claims 14 and 20, discloses:
wherein the one or more processors, when performing the one or more actions, are configured to: 
generate one or more new test applications based on the feedback associated with the test applications; and provide the one or more new test applications to one or more new sets of the plurality of user devices (i.e., Fig.4:480 – “Automatically cause an action…”).  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194